DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Following amendments to the claims on 7/30/2021, claims 1-20 are pending. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: when examining amended claims from 7/30/2021 independent claims 1 and 13 are drawn to a system to estimate blood glucose using specific input signals, a PPG signal and CO2 concentration. Examiner notes prior art describes the ability to estimate blood glucose noninvasively, but, the use of a predictive model of glucose concentration based on the PPG and the blood CO2 concentration non-invasively from these input parameters is not found in the prior art.  Originally cited prior art only generally read on the ability to determine separately both CO2  and blood glucose as individual analytes of blood, this prior art does not teach using a CO2 concertation in concert with other measures to output an estimation of blood glucose. Examiner finds applicants arguments filed 7/30/2021 persuasive, and subsequent searching on the amended matter does not find art to rectify the deficiencies brought up in these arguments. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750. The examiner can normally be reached M-F 8:00-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        19 November 2021